                Case 1:20-cv-01209-EPG Document 18 Filed 03/08/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     LOUIS ACOSTA,                               Case No. 1:20-cv-01209-EPG (PC)
11
                   Plaintiff,                    ORDER DIRECTING SERVICE OF
12                                               SUBPOENA BY THE UNITED STATES
           v.                                    MARSHALS SERVICE WITHOUT
13                                               PREPAYMENT OF COSTS
     JOHN DOE 1, et al.,
14                                               (ECF No. 17)
                  Defendants.
15                                               ORDER DIRECTING CLERK TO ATTACH
                                                 COPY OF SUBPOENA TO THIS ORDER
16
17
18          The Court previously allowed Plaintiff to issue a subpoena to the California Department

19   of Corrections and Rehabilitation. (ECF No. 16, p. 9). Plaintiff has now completed and

20   returned the subpoena and USM-285 form. (ECF No. 17).

21          As the response date listed by Plaintiff in the subpoena has already passed, the Court

22   will extend the response date. The Court will give the California Department of Corrections

23   and Rehabilitation twenty-one days from the date of service of the subpoena to respond to the

24   subpoena.

25          Accordingly, it is HEREBY ORDERED that:

26          1. The California Department of Corrections and Rehabilitation has TWENTY-ONE

27               (21) DAYS from the date of service of the subpoena to respond to the subpoena.

28          2. The Clerk of Court shall forward the following documents to the United States

                                                    1
            Case 1:20-cv-01209-EPG Document 18 Filed 03/08/21 Page 2 of 2



 1              Marshals Service:
 2              a. One (1) completed and issued subpoena duces tecum;
 3              b. One (1) completed USM-285 form; and
 4              c. Two (2) copies of this order, one to accompany the subpoena and one for the
 5                  United States Marshals Service.
 6        3. The Clerk of Court is directed to attach a copy of the completed subpoena duces
 7              tecum to this order.
 8        4. Within TWENTY (20) DAYS from the date of this order, the United States
 9              Marshals Service SHALL effect personal service of the subpoena, along with a copy
10              of this order, upon the California Department of Corrections and Rehabilitation
11              pursuant to Rule 45 of the Federal Rules of Civil Procedure and 28 U.S.C. § 566(c).
12        5. The United States Marshals Service is DIRECTED to retain a copy of the subpoena
13              in its file for future use.
14        6. Within TEN (10) DAYS after personal service is effected, the United States
15              Marshals Service SHALL file the return of service.
16
     IT IS SO ORDERED.
17
18
       Dated:      March 8, 2021                              /s/
19                                                        UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                      2
